Citation Nr: 0837191	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-41 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left (minor) 
shoulder strain, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from December 1986 to 
February 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The RO in Cheyenne, Wyoming currently has 
jurisdiction of the case.

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran service connected low back strain is not 
shown to result in limitation of forward flexion to 30 
degrees or less, or ankylosis of the entire thoracolumbar 
spine.

2.  The veteran's left shoulder strain disability more nearly 
approximates limitation of motion to shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.4, 4.45, 
4.71a, Diagnostic Code (DC) 5237 (2007).

2.  The criteria for a 20 percent disability rating, but no 
higher, for left (minor) shoulder strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.4, 4.45, 4.71a, DC 5201 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may also 
be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Low back strain

The Board notes that the veteran filed his claim for an 
increased rating in January 2004.  The Board may only 
consider the claim in light of the criteria for evaluating 
diseases and injuries of the spine that were revised on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board has considered several diagnostic codes in 
evaluating this disorder.  DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003), and DC 5243 (intervertebral disc 
syndrome) are evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's low back strain disability 
does not meet the criteria for a rating greater than 20 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine for any time during the appeal period.  
The Board notes that competent medical evidence fails to show 
that the veteran's low back strain results in limitation of 
forward flexion to 30 degrees or less (even with 
consideration of pain), or ankylosis of the entire 
thoracolumbar spine.

For example, the August 2006 VA compensation examination 
found that the veteran's thoracolumbar spine demonstrated 45 
degrees of forward flexion with pain beginning at 35 degrees, 
25 degrees of extension with pain throughout motion, 25 
degrees of rotation bilaterally with pain beginning at 15 
degrees, and 30 degrees of rotation bilaterally with pain 
beginning at 20 degrees.  With repetitive motion, there was a 
slight decrease of pain but no increase in fatigue or 
decreased range of motion.  No weakness or incoordination was 
found.

Overall, the August 2006 VA compensation examination report 
provides highly probative evidence against this claim, 
failing to show limitation of forward flexion to 30 degrees 
or less, or ankylosis of the entire thoracolumbar spine.

The previous VA compensation examination in April 2004 found 
that the veteran's thoracolumbar spine demonstrated 56 
degrees of flexion to the point of pain and 60 degrees 
maximally, 25 degrees of extension to the point of pain and 
31 degrees maximally, 17 degrees of left lateral flexion to 
the point of pain and 19 degrees maximally, 15 degrees of 
right lateral flexion to the point of pain and maximally, 27 
degrees of left rotation to the point of pain and 29 degrees 
maximally, and 30 degrees of right rotation to the point of 
pain and 32 degrees maximally.  With repetitive motion, the 
thoracolumbar spine demonstrated 42 degrees of flexion to the 
point of pain and 51 degrees maximally, 22 degrees of 
extension to the point of pain and 24 degrees maximally, 14 
degrees of left lateral flexion to the point of pain and 16 
degrees maximally, 14 degrees of right lateral flexion to the 
point of pain and 16 degrees maximally, 33 degrees of left 
rotation to the point of pain and maximally, and 27 degrees 
of right rotation to the point of pain and 29 degrees 
maximally.  

Overall, the April 2004 VA compensation examination report 
also provides highly probative evidence against this claim, 
failing to show limitation of forward flexion to 30 degrees 
or less, or ankylosis of the entire thoracolumbar spine even 
when considering additional motion loss with repetitive 
motion testing.

The private and VA clinical records describe a history of 
chronic and intermittent thoracolumbar spine pain with muscle 
spasm, but there are no clinical measurements of motion loss 
expressed in degrees.

Overall, the private and VA clinical records offer limited 
evidence regarding this claim. 

As none of the above-mentioned evidence shows forward flexion 
of the thoracolumbar spine limited to 30 degrees or less, the 
veteran is not entitled to an increased rating based on 
limitation of motion.  As the veteran's entire thoracolumbar 
spine is not ankylosed , there is no basis for consideration 
of higher rating based upon ankylosis.  See 38 C.F.R. § 
4.71a, Note 5 (For VA compensation purposes, "ankylosis" is 
a condition in which the entire spinal segment is fixed in 
flexion or extension).  As the veteran is not service 
connected for intervertebral disc syndrome, the provisions of 
DC 5243 do not apply.

The Board also finds that the veteran's low back strain 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The examiners specifically addressed this issue in 
the April 2004 and August 2006 VA compensation examinations, 
by indicating that with increased pain on repetitive motion 
testing the veteran's thoracolumbar spine is not limited to 
30 degrees or less.  The August 2006 VA examiner further 
found no evidence of fatigue, weakness or incoordination.  
Without consideration pain, the current evaluation could not 
be justified. 

The veteran undoubtedly experiences some episodes of 
thoracolumbar spine pain with muscle spasm as demonstrated by 
his statements to VA and private examiners.  It is important 
for the veteran to understand that these problems are the 
basis for his current evaluation.  Even in light of this 
evidence, the overall medical evidence demonstrates that 
there is simply no basis to assign a rating greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine based on 
the objective medical evidence.  Id.  VA compensation and 
pension examination findings, rather than supporting the 
veteran's claim, provide highly negative evidence against 
this claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Left shoulder strain

In the June 2004 rating decision, the RO assigned a 10 
percent rating for left shoulder strain.  The RO coded the 
rating under DC "5201," limitation of motion of the arm.  
However, the RO clearly expressed that the evaluation was 
assigned entirely on the "Deluca criteria" and not the 
schedular criteria.

Under DC 5201, a 10 percent rating is not provided.  Rather, 
the minimum 20 percent rating contemplates motion of the 
minor arm limited to the shoulder level.  

A 30 percent rating is warranted for motion of the minor arm 
limited midway between side and shoulder level.  See 
38 C.F.R. § 4.71a, DC 5201.  

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward flexion, 0 to 180 degrees of 
abduction, and 0 to 90 degrees of internal and external 
rotation.  See 38 C.F.R. § 4.71, Plate I.

In this case, the veteran's right shoulder disability more 
nearly approximates the criteria for a 20 percent disability 
rating under DC 5201.  A 20 percent rating under DC 5201 
requires limitation of motion which is essentially 90 degrees 
of abduction.  The April 2004 VA compensation examination 
demonstrated passive left arm motion to 83 degrees to the 
point of pain, and 93 degrees maximally.  On repetitive 
testing, the left arm motion was limited to 91 degrees to the 
point of pain and 99 degrees maximally.  The veteran 
described flare-ups of left shoulder pain which occur 4-5 
times per week and lasted 8 hours to 2 days in duration.  He 
further described fatigability and lack of endurance of the 
left shoulder.  

With consideration of 38 C.F.R. §§ 4.40 and 4.45, the Board 
finds that the veteran's left shoulder strain disability more 
nearly approximates limitation of motion to shoulder level.  
38 C.F.R. § 4.7.  Therefore, a 20 percent rating is granted 
under DC 5201.

Clearly, however, the veteran does not meet the criteria for 
a higher rating still under DC 5201.  As reflected above, the 
April 2004 VA compensation and pension examination showed 
left arm limitation of motion which falls just short of 
meeting the criteria for limitation of motion at shoulder 
level, and the Board has found limitation of motion to 
shoulder level based upon consideration of functional 
impairment on use.  There is no lay description of left arm 
motion limited midway between side and shoulder level, and 
the more recent VA compensation examination in August 2006 
showed left shoulder motion above shoulder level even with 
repetitive testing.  Furthermore, the VA and private clinical 
records do not describe left arm motion limited midway 
between side and shoulder level.

Overall, the lay and medical evidence in this case provides 
highly negative evidence against consideration of a rating in 
excess of 20 percent for any time during the appeal period.

The Board also finds that a higher disability rating is not 
warranted under any other diagnostic codes.  A 20 percent 
rating is the maximum rating available for impairment of the 
humerus (minor) with recurrent dislocation (DC 5202) and 
impairment of the clavicle and scapula (DC 5203).  There is 
no evidence of ankylosis of the scapulohumeral articulation 
or impairment of the humerus due to loss of head, non-union 
or fibrous union.  As such, DC's 5200 and 5202 cannot form a 
basis for a higher rating still.

The Board also finds that a rating greater than 20 percent is 
not warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of the right shoulder.  It is important for the 
veteran to understand that the Board has applied 38 C.F.R. 
§§ 4.40 and 4.45 by finding that his left shoulder disability 
more nearly approximates the criteria for a 20 percent rating 
under DC 5201.  There is simply no basis to assign a higher 
rating still with consideration of 38 C.F.R. §§ 4.40 and 
4.45.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  Ortiz, 
274 F. 3d. at 1365.

Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities have on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the veteran's disabilities at issue are 
encompassed in the schedular ratings assigned.  In this 
respect, the veteran's disabilities at issue do not meet the 
criteria for the maximum available ratings, and do not 
demonstrate any aspects of disability not squarely addressed 
in the criteria supporting the current ratings.

As the assigned schedular evaluations are deemed adequate and 
less than the potentially maximum schedular evaluations, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

The record reflects that the veteran has been provided 
substantially compliant VCAA notice.  A pre-adjudicatory RO 
letter in March 2004 advised the veteran of the developmental 
duties under the VCAA.  He was specifically advised to submit 
evidence that his service-connected disabilities at issue had 
increased in severity which could be shown by a statement 
from his doctor, containing the physical and clinical 
findings; the results of any laboratory tests or x-rays; the 
dates of examinations and tests; and statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
become worse.  He was further advised that, if he had not 
been recently been treated by a doctor and could not submit 
other evidence of increased disability, he could submit his 
own statement completely describing his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by his disability.  Moreover, 
he was advised to submit all evidence in his possession 
pertinent to his claims.

A post-adjudicatory RO letter in March 2006 advised the 
veteran that his disability ratings were determined by a 
schedule for evaluating disabilities published at title 38 
Code of Federal Regulations, Part 4.  He was informed that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  Examples of evidence 
to be considered included information about on-going 
treatment records, including VA or other Federal treatment 
records, he had not previously identified; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  He was further advised of 
the criteria for establishing an effective date of award.

As such, the Board finds that the RO's March 2004 and March 
2006 letters substantially complied with the VCAA notice 
content requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-
Flores, 22 Vet. App. 37, 48 (2008).  Any timing deficiencies 
were cured with readjudication of the claims in the September 
2006 supplemental statement of the case.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The Board is aware of the Court's holding in Vazquez-Flores 
indicating that it might be necessary in a VCAA notice to 
provide the claimant the criteria of the applicable DC's.  In 
this case, the veteran's entitlement to higher ratings are 
largely dependent upon the degree of limitation of motion, 
which is capable of lay description.  As such, any notice 
deficiency with respect to the Vazquez-Flores requirements 
has resulted in no harm to the veteran and has not affected 
the essential fairness of the adjudication of his claims.  
The Board finds that the veteran is aware of the evidence 
needed to prevail in this claim. 

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his private and VA clinical 
records.  There are no outstanding requests to obtain any 
additional private medical records for which the veteran has 
authorized VA to obtain on his behalf.

The veteran was afforded VA examinations to evaluate the 
nature and severity of his disabilities in April 2004 and 
August 2006.  As there is no lay or medical evidence 
suggesting an increased severity of symptoms since the last 
VA examination to the extent of suggesting the possibility of 
an increased rating under the applicable rating criteria, 
there is no duty to provide further medical examination on 
these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A rating greater than 20 percent for low back strain is 
denied.

A 20 percent rating, but no higher, for left shoulder strain 
is granted.


REMAND

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service medical records contain audiometric test results 
listed in a November 1986 enlistment examination report.  
These results show right ear auditory thresholds of 25, 20, 
5, 10 and 15 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  He had left ear auditory thresholds of 
20, 20, 10, 25 and 25 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively.  This is not a hearing loss 
disability as defined by VA regulations.  See 38 C.F.R. 
§ 3.385.  The Board acknowledges the veteran's left auditory 
threshold of 55 decibels at 6000 Hertz.  However, the veteran 
was not diagnosed with hearing loss in either ear.  Thus, the 
veteran is presumed to have entered service in sound 
condition.  38 U.S.C.A. § 1111.  

In May 1991, an audiometric examination was significant for 
left ear auditory thresholds of 35 decibels at 3000 and 4000 
Hertz.  The veteran was noted to have routine exposure to 
hazardous noise.  

On his separation examination in June 1994, the audiometric 
results show right ear auditory thresholds of 15, 10, 0, 30 
and 5 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively.  He had left ear auditory thresholds of 15, 10, 
10, 30 and 25 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  This is also not a hearing loss 
disability as defined by VA regulations.  See 38 C.F.R. 
§ 3.385.  

However, the Board notes that the lack of any evidence that 
the veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by 
the United States Court of Appeals for Veterans Claims 
(Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect the 
auditory system and post- service test results 
meeting the criteria of 38 C.F.R. § 3.385....For 
example, if the record shows (a) acoustic trauma 
due to significant noise exposure in service and 
audiometric test results reflecting an upward 
shift in tested thresholds in service, though 
still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the 
post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, an April 2004 VA audiology examination 
established current hearing loss disability, per VA 
standards, for both ears.  His right ear demonstrated a 
conductive and sensorineural hearing loss component while his 
left ear demonstrated sensorineural hearing loss.  

The May 1991 in-service audiometric evaluation clearly 
documents the veteran's hazardous noise exposure in-service.  
Furthermore, the veteran also experienced upward shifts in 
tested thresholds for the right (3000 Hertz) and left (3000 
and 4000 Hertz) ears from the time of entrance to separation 
from service.  As noted in Hensley, audiometric tests showing 
an upward shift in tested thresholds provide an objective 
measure of decreased hearing acuity.  Hensley, 5 Vet. App. at 
161.  

The Board is not competent to provide its own unsubstantiated 
medical opinion regarding the significance of the veteran's 
upward shifts in tested thresholds in service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board 
finds that medical opinion concerning the probable onset and 
etiology of the veteran's bilateral hearing loss is necessary 
to decide the claim.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:


1.  Schedule the veteran for VA 
audiological examination in order to 
determine the probable onset and etiology 
of his bilateral hearing loss.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  The examiner 
should express an opinion as to whether it 
is at least as likely as not (probability 
of 50% or greater) that any current 
hearing loss of the left and/or right ear 
is related to active service.

The examiner should discuss the 
significance, if any, of the veteran's 
upward shifts in tested thresholds for the 
right (3000 Hertz) and left (3000 and 4000 
Hertz) ears from the time of entrance to 
separation from service and the May 1991 
audiometric evaluation discussing the 
veteran's hazardous noise exposure in-
service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation with his or her 
opinion, based on findings on examination 
and information obtained from review of 
the record.  If the examiner is unable to 
provide the requested opinions, the 
examination report should so state.

2.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


